              Case 1:20-cv-04284-RWL Document 54 Filed 04/30/21 Page 1 of 2




    Kathryn Austin                                        Danielle J. Levine
    INTERNATIONAL REFUGEE                                 AUDREY STRAUSS
    ASSISTANCE PROJECT                                    United States Attorney for the
    One Battery Park Plaza                                Southern District of New York
    Fourth Floor                                          86 Chambers Street, 3rd Floor
    New York, NY 10004                                    New York, NY 10007
    Tel: (516) 296-0688                                   Tel: (212) 637-2689
    kaustin@refugeerights.org                             danielle.levine@usdoj.gov

    Attorney for Plaintiff                                Attorney for Defendant

VIA CM-ECF AND EMAIL

April 30, 2021

The Honorable Robert W. Lehrburger
U.S. District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                  Re:        International Refugee Assistance Project, Inc. v. U.S. Citizenship and
                             Immigration Services, No. 1:20-cv-4284 (RWL)

Dear Judge Lehrburger:

        In accordance with the Court’s Individual Rule of Practice III.F and Rule B.1 of Appendix
to the Court’s Individual Practices, the parties jointly enclose electronic courtesy copies of the
documents filed in connection with Defendant’s motion to dismiss for lack of jurisdiction (Dkt.
No. 29) and Plaintiff’s cross motion for partial summary judgment (Dkt. No. 40). The courtesy
copies include:

      1) Defendant’s Motion to Dismiss for Lack of Jurisdiction

          •    Notice of Motion to Dismiss (Dkt. No. 29)
          •    Unredacted Memorandum of Law in Support of Defendant’s Motion to Dismiss for
               Lack of Jurisdiction (Dkt. No. 30)
          •    Declaration of Hilary E. Ingraham (Dkt. No. 31)
          •    Unredacted Declaration of Eric F. Stein and accompanying Exhibits A-D (Dkt. No. 32)
          •    Unredacted Declaration of Terri White and accompanying Exhibits A-H (Dkt. No. 33)1




1
  Redacted versions of Defendant’s memorandum of law, the Declaration of Eric F. Stein, and
the Declaration of Terri White can be located at docket entries 36, 37, 38, respectively.
           Case 1:20-cv-04284-RWL Document 54 Filed 04/30/21 Page 2 of 2




   2) Plaintiff’s Opposition to Defendant’s Motion to Dismiss and Cross Motion for Partial
      Summary Judgment

       •    Notice of Motion for Partial Summary Judgment (Dkt. No. 40)
       •    Plaintiff’s Combined Memorandum of Law in Support of Its Motion for Partial
            Summary Judgment and in Opposition to Defendant’s Motion to Dismiss Under Rule
            12(b)(1) (Dkt. No. 41)
       •    Proposed Order (Dkt. No. 41-1)
       •    Index of Supporting Documents (Dkt. No. 41-2)
       •    Declaration of Sara Gomez and accompanying Exhibits 1-9 (Dkt. No. 42)
       •    Declaration of Stephen Poellot and accompanying Exhibits A-B (Dkt. No. 43)
       •    Declaration of Emily Haverkamp (Dkt. No. 44)
       •    Local Rule 56.1 Statement (Dkt. No. 45)

   3) Defendant’s Reply Memorandum of Law in Further Support of Its Motion to Dismiss and
      Opposition to Plaintiff’s Cross Motion for Partial Summary Judgment

       •    Defendant’s Combined Memorandum of Law in Further Support of Its Motion to
            Dismiss and in Opposition to Plaintiff’s Motion for Partial Summary Judgment (Dkt.
            No. 48)
       •    Declaration of Joanna Ruppel (Dkt. No. 49)
       •    Supplemental Declaration of Hilary E. Ingraham (Dkt. No. 50)
       •    Supplemental Declaration of Terri White (Dkt. No. 51)
       •    Counterstatement to Plaintiff’s Local Rule 56.1 Statement (Dkt. No. 52)

   4) Plaintiff’s Reply Memorandum of Law in Further Support of Its Motion for Partial
      Summary Judgment

       •    Plaintiff’s Reply Memorandum of Law in Further Support of Its Motion for Partial
            Summary Judgment (Dkt. No. 53)

       The parties thank the Court for its consideration.

                                     Respectfully submitted,

 /s/ Kathryn Austin                                 AUDREY STRAUSS
 Kathryn Austin                                     United States Attorney for the
 INTERNATIONAL REFUGEE                              Southern District of New York
 ASSISTANCE PROJECT
                                                    By: /s/ Danielle Levine
 Attorney for Plaintiff                             DANIELLE J. LEVINE
                                                    Assistant United States Attorney

                                                    Attorney for Defendant
Enclosures (via email only)



                                                2
